Citation Nr: 1104152	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  05-06 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  
The Veteran died in October 2002.  The appellant is the Veteran's 
surviving spouse. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2003 by the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina, Regional 
Office (RO).  

The appellant's claim was previously remanded in October 2007 and 
December 2008 for additional development.  


FINDINGS OF FACT

1. The Veteran served in the Republic of the Vietnam during the 
Vietnam era, and is presumed to have been exposed to Agent 
Orange.

2. The Certificate of Death reflects that the Veteran died at the 
age of 55 in October 2002.  The immediate cause of death was 
bladder cancer.  

3. The competent medical evidence shows that the Veteran's fatal 
bladder cancer was caused by his presumed exposure to Agent 
Orange in service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted. 38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In view of the complete grant of the benefits sought in this 
appeal, compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010)) need not be discussed. 

Service Connection for the Cause of the Veteran's Death

The appellant contends that the Veteran's presumed exposure to 
Agent Orange during service resulted in the development of 
bladder cancer, which ultimately caused his death in 2002. 

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to death.  For 
a service-connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death. 38 C.F.R. § 3.312(b).  In order to constitute the 
contributory cause of death it must be shown that the service-
connected disability contributed substantially or materially; 
that it combined to cause death; that it aided or lent assistance 
to the production of death. 38 C.F.R. § 3.312(c).  If the 
service- connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating effects 
of the service-connected disability rendered the veteran less 
capable of resisting the effects of other diseases. 38 C.F.R. § 
3.312(c)(2).

To establish service connection for a particular disability, the 
evidence must show that the disability resulted from disease or 
injury which was incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including a malignant tumor, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; and 
competent evidence as to a nexus between the in-service injury or 
disease and the current disability. Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service. 38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent or 
more at any time after service, with an exception not applicable 
to this case. 3 8 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma. 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted. See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), 
codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), 
provides that whenever the Secretary determines, based on sound 
medical and scientific evidence, that a positive association 
(i.e., the credible evidence for the association is equal to or 
outweighs the credible evidence against the association) exists 
between exposure of humans to an herbicide agent and a disease, 
the Secretary will publish regulations establishing presumptive 
service connection for that disease.  If the Secretary determines 
that a presumption of service connection is not warranted, he is 
to publish a notice of that determination, including an 
explanation of the scientific basis for that determination.  The 
Secretary's determination must be based on consideration of 
reports of the National Academy of Sciences (NAS) and all other 
sound medical and scientific information and analysis available 
to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether the 
results [of any study] are statistically significant, are capable 
of replication, and withstand peer review." Simply comparing the 
number of studies which report a positive relative risk to the 
number of studies which report a negative relative risk for a 
particular condition is not a valid method for determining 
whether the weight of evidence overall supports a finding that 
there is or is not a positive association between herbicide 
exposure and the subsequent development of the particular 
condition. Because of differences in statistical significance, 
confidence levels, control for confounding factors, bias, and 
other pertinent characteristics, some studies are clearly more 
credible than others, and the Secretary has given the more 
credible studies more weight in evaluating the overall weight of 
the evidence concerning specific diseases.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of 
scientific evidence. Section 3 of the Agent Orange Act of 1991 
directed the Secretary of VA to seek to enter into an agreement 
with NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
the Republic of Vietnam and each disease suspected to be 
associated with such exposure.  The Secretary determined, based 
on sound medical and scientific evidence, that a positive 
association (i.e., where the credible evidence for the 
association was equal to or outweighed the credible evidence 
against the association) existed between exposure to an herbicide 
agent and the disorders listed in the statute. See 64 Fed. Reg. 
59232, 592233 (Nov. 2, 1999).

Facts 

The Veteran died in October 2002.  According to the Certificate 
of Death, the immediate cause of death was bladder cancer.  There 
were no significant conditions contributing to death.

Again, the appellant contends that the Veteran's bladder cancer, 
which ultimately caused his death, is a result of Agent Orange 
exposure during service.  In addition to the appellant's lay 
assertions regarding herbicide exposure and bladder cancer, the 
record contains the following relevant evidence: (1) numerous 
internet/medical articles and a non-precedential Department of 
Labor Decision (DOL) decision submitted by the appellant; (2) a 
medical statement from Dr. Daub, M.D., dated in November 2006; 
(3) a medical statement from Dr. Tannenbaum, M.D., dated in 
August 2001; and (4) a VA genitourinary examination report and 
accompanying opinion, dated in March 2002.  

With respect to the medical literature submitted by the 
appellant, a review of such evidence shows the following.  One 
article generally discusses the higher incidence of bladder 
cancer in men and in Veterans, among other risk factors.  Another 
article generally discusses a connection between bladder cancer 
and carcinogens, including tobacco smoke and chemicals in the 
environment.  Finally, the copy of an October 2005 U.S. 
Department of Labor Employees' Compensation Board decision 
indicates that the DOL determined that a particular employee's 
bladder cancer was related to Agent Orange exposure.  

With respect to the private medical statements of record, in 
November 2006, Dr. Daub stated that the Veteran had been 
diagnosed with bladder cancer in November 1997 and that he 
subsequently underwent surgery for invasive, poorly 
differentiated transitional cell carcinoma.  He noted that the 
Veteran received significant exposure to Agent Orange while in 
Vietnam.  He further noted that bladder cancer had long been 
associated with toxic chemical exposure.  He then opined the 
following: "With the chemical exposures that [the Veteran] 
experienced during his tour of duty in Vietnam, I feel the 
government has a moral and legal responsibility to financially 
assist this family."  

Dr. Tannenbaum also submitted a medical statement in August 2001, 
in which he stated that, in his belief, the Veteran's end-stage 
cancer was caused by chemical toxins interacting with organ 
mucosa.  He stated that it was probable that his Agent Orange 
exposure while in Vietnam was related to his cancer.  

Finally, the record contains a March 2002 VA genitourinary 
examination report and opinion, which was conducted prior to the 
Veteran's death as there was a pending claim for service 
connection for bladder cancer at that time.  Briefly, that claim 
was denied, for accrued benefit purposes, in an August 2010 
rating decision.  In any event, the VA examiner reviewed the 
claims file and conducted a thorough physical examination of the 
Veteran before diagnosing transitional cell carcinoma of the 
bladder, status post resection, status post chemotherapy and 
radiation, with metastatic disease to the bone and to the distant 
lymph nodes.  With respect to the claimed relationship between 
Agent Orange exposure and bladder cancer, he opined that there 
had been no proven association between such exposure and bladder 
cancer of any type.  He also stated that he had reviewed the 
August 2001 statement from Dr. Tannenbaum, and regarded such 
opinion as "purely speculative" at that stage.  Again, he 
reiterated that, in his opinion, "there is no...association 
between Agent Orange exposure and cancer of the bladder at this 
time."  

Analysis 

As noted, in determining presumptive disorders, the Secretary has 
given the more credible studies more weight in evaluating the 
overall weight of the evidence concerning specific diseases.  
Further, and significantly, the Secretary of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); 
see also Notice, 61 Fed. Reg. 41, 442-49 (1996); see also Notice, 
72 Fed. Reg. 32395-32407 (2007).  

The Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than CLL), abnormal sperm 
parameters and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system disorders, 
circulatory disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain- associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for which 
the Secretary has not specifically determined a presumption of 
service connection is warranted. See 59 Fed. Reg. 341 (Jan. 4, 
1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 
(Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 
42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. 
Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010). 

The Board notes the specific inclusion of bladder cancers in this 
list of diseases to which the presumption is not afforded.  See 
38 U.S.C.A. § 1116(a).  Based on the provisions outlined above, 
the Secretary has determined that there is no positive 
association between herbicide exposure and the development of 
bladder cancers as well as any condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  

Accordingly, bladder cancer may not be presumed to have been 
incurred during active military service due to herbicide exposure 
including Agent Orange exposure and service connection is not 
warranted for that claimed disability on that basis. 

Notwithstanding the foregoing, the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation. Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

In this regard, the Board first notes that cancer of the bladder 
was not manifested during service or for many years after 
discharge from service.  It is therefore clear that the cancer 
was not manifested during service or within the one-year 
presumptive period for malignant tumors.  The question now 
becomes whether the cancer is otherwise related to service. 38 
C.F.R. § 3.303(d).

The Board acknowledges that the record contains contradicting 
medical opinions regarding the Veteran's exposure to Agent Orange 
and the etiology of his bladder cancer.  Again, Dr. Tannenbaum 
stated that it was "probable" that the Veteran's cancer was 
related to Agent Orange exposure, while Dr. Daub indicated that 
bladder cancer had been long associated with chemical exposure.  
On the other hand, the March 2002 VA examiner stated that there 
was no proven relationship between Agent Orange exposure and 
bladder cancer and summarily dismissed Dr. Tannenbaum's opinion 
as "speculative."  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others. Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence. Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do so. 
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so. Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As detailed above, Dr. Tannenbaum, upon reviewing literature 
(i.e., the effects of chemical toxins interacting with organ 
mucosa), and Dr. Daub (citing to an association between bladder 
cancer and toxic chemical exposure), essentially concluded that 
the Veteran's bladder cancer was related to in-service herbicide 
exposure.  While Drs. Tannenbaum and Daub did not rely on 
absolute conclusive studies or literature which attribute bladder 
cancer to herbicide exposure, it is apparent that such 
constituted sufficient evidence in their minds to warrant 
opinions that the Veteran's bladder cancer was due to exposure to 
Agent Orange.  The Board acknowledges the opinion of the VA 
examiner who stated, in general terms, that bladder cancer is not 
associated with Agent Orange exposures.  However, after 
considering these medical opinions, and reviewing the evidence in 
its entirety, it appears that that there is at least an 
approximate balance of positive and negative evidence regarding 
the merits of this issue.  Under such circumstances, the question 
is to be resolved in the appellant's favor. 38 U.S.C.A. § 
5107(b).  Service 

	
connection for the cause of the Veteran's death, as due to 
bladder cancer, is therefore warranted on a direct basis.


ORDER

Service connection for the cause of the Veteran's death is 
granted.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


